DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-7, 9-12, 14-15 and 17- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, the plurality of triangle wave signals having individual triangle wave signals phase-shifted from one another; a modulation wave generator that generates a modulation signal for each half-bridge circuit; and a controller that: compares an instantaneous magnitude of a respective individual triangle wave signal to an instantaneous magnitude of a respective modulation signal; outputs a first command to the upper switch of a respective half-bridge circuit if the respective comparison is positive, and a second command to the upper switch of a respective half-bridge circuit if the respective comparison is negative, determines a respective modulation index for each individual battery based on each respective modulation signal and on the respective individual triangle wave signal; and regulates an amount of power charged to and discharged from each individual battery by controlling each respective modulation index for each half-bridge circuit by effecting the respective modulation signal, each modulation index based on a state-of-charge (SOC) of each individual and respective battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have 
Claim 9 recites, inter alia,  generating a modulation signal for each half-bridge circuit; comparing an instantaneous magnitude of a respective individual triangle wave signal to an instantaneous magnitude of a respective modulation signal; outputting a first command to the upper switch of a respective half-bridge circuit if the respective comparison is positive, and a second command to the upper switch of a respective half-bridge circuit if the respective comparison is negative; determining a respective modulation index for each individual battery based on each respective modulation signal and on the respective individual triangle wave signal; and regulating an amount of power charged to and discharged from each individual battery by controlling each respective modulation index for each half-bridge circuit, which includes controlling the respective modulation signal with respect to the respective individual triangle wave signal for each individual battery, each modulation index based on a state-of-charge (SOC) of each individual and respective battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Claim 17 recites, inter alia,  determine a respective modulation index for individual batteries of a plurality of batteries based on a magnitude of each respective modulation signal and based on a magnitude of the respective individual triangle wave signal; and regulates an amount of power charged to and discharged from each individual battery by controlling each respective modulation index for each half-bridge circuit, and by controlling the respective modulation signal with respect to the respective individual triangle wave signal for each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859